Hr. Justice Waterman delivered the opinion of the Court. Appellant employed appellees to sell his property. They went to work and had negotiations with Hr. Corneau, obtaining an offer equal to what appellant had at first asked for his land, but not equal to the increased price to which from time to time he raised his terms. The customer whom appellees had found, whose attention they had first engaged, having yet the matter of purchasing under consideration, went to the office of another broker. Appellant was sent for and there informed that appellees had been negotiating with such customer, Mr. Corneau. Appellant then and there, without giving to appellees any time in which to carry to a successful end the negotiations they had begun, wrote them a letter terminating the agency. If appellant had then sold the property to Mr. Corneau, without the intervention of Mr. Wilson, we think no one would have doubted the right of appellees to commissions on the sale. Knowing that appellees were, by his procurement, negotiating with and had procured an offer from Mr. Corneau on the 25th, and were still endeavoring to sell to him, he could not on the 30th, without giving them a reasonable time in which to effect a sale, avail himself of their efforts and deprive them of all compensation, by suddenly terminating their employment. The principal can not, when the broker’s efforts have resulted in negotiations for a sale and the expected customer still has the matter under consideration, step in, and, taking up the unbroken thread by which broker and customer are connected, weave it into a completed fabric and escape liability for the work of his agent he has thus turned to profit. Mechem on Agency, Sec. 967; Keys v. Johnson, 68 Penn. State 42; Chilton v. Butler, 1 E. D. Smith, 150. Where no time within which a broker is to sell is fixed, he is entitled to a reasonable time. Mechem on Agency, Sec. 968. The verdict of the jury in this case must be held as establishing that appellant, when the negotiations of appellees with the customer were in progress, terminated their authority for the purpose of avoiding the payment of commissions to them.. We think that there was evidence warranting such conclusion. If appellant, without notice of the negotiations with Mr. Corneau, had sold to him, the case would be different; or if appellant had gone to appellees and limited them to a reasonably short time in which to sell to Mr. Cornean, and after the expiration of such time had sold, either personally or through another broker, appellees’ claim would not have stood as it stands now. As we have before said, between principal and broker, the utmost good faith must be exercised. We think that Mr. Cornean was properly permitted to answer that he had the matter under consideration, and had not abandoned the idea of buying it when the employment of appellees was revoked. In the case of Mansell v. Clements, L. S., 9 C. P. 139, the right to ask a similar question was sustained. We perceived no such error as to giving or refusing instructions as would justify the reversal of the judgment in this case, and it is affirmed. Shepard, J., took no part in this case.